Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  130917                                                                                               Michael F. Cavanagh
  (59)                                                                                                 Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  RANDALL L. ROSS,                                                                                                    Justices
           Plaintiff-Appellee,
  v                                                                 SC: 130917
                                                                    COA: 262167
                                                                    Macomb CC: 2004-001913-CK
  AUTO CLUB GROUP,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s August 29,
  2006 order is considered, and it is GRANTED. We VACATE our order dated August 29,
  2006. On reconsideration, the application for leave to appeal the January 3, 2006
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of
  this order addressing whether the Court of Appeals correctly affirmed the trial court’s
  award of attorney fees to plaintiff pursuant to MCL 500.3148(1). The parties should
  avoid submitting a mere restatement of the arguments made in their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 8, 2006                    _________________________________________
           l1205                                                               Clerk